Citation Nr: 0026788	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed left foot 
condition.  

2.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound of the right thigh 
with damage to Muscle Groups XIII and XIV and degenerative 
joint disease of the right knee, currently evaluated as 40 
percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from August 1942 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision of the RO.  



FINDINGS OF FACT

1.  The veteran's left foot condition manifested by chronic 
ulceration is shown to be the likely result of the service-
connected right leg disability.  

2.  The service-connected gunshot wound residuals of the 
right thigh are shown to have included severe injury to 
Muscle Groups XIII and XIV and degenerative arthritis of the 
right knee with related functional loss due to pain.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by chronic ulceration 
of the left foot is proximately due to or the result of the 
service-connected right leg disability.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1999); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

2.  The criteria for the assignment of a 50 percent rating 
for the service-connected gunshot wound residuals of the 
right thigh with damage to Muscle Groups XIII and XIV and 
degenerative joint disease of the right knee are met.  38 
U.S.C.A. §§  1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.71a including 
Diagnostic Code 5256, 4.73 including Diagnostic Codes 5313, 
5314 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.  Factual Background

The veteran had active service from August 1942 to December 
1945.  

A careful review of the service medical records shows that 
the veteran sustained a "severe," perforating gunshot wound 
to his right upper leg in April 1945.  The medical records 
show that the missile entered the anterior portion and exited 
the posterior portion of the veteran's right leg.  The 
records also show partial ankylosis of the right knee 
secondary to the wound, due to adhesions of quadriceps 
muscle.  There was also a chip fracture of the lower end 
right femur.  

VA medical records show that the veteran complained of right 
knee pain in November 1989.  He reported that his right knee 
gave out on him and occasionally swelled.  An examination of 
the right knee revealed gross deformity and a well-healed 
post-traumatic scar above the patellar region.  Flexion was 
limited to 90 degrees with discomfort; extension was full.  
There was a degree of instability.  The assessment was that 
of post-traumatic osteoarthropathy of the right knee, 
clinically severe, with right quadriceps atrophy.  

A February 1990 statement from one of the veteran's treating 
physicians reflects that the veteran had persistent pain and 
a marked limitation of motion associated with severe 
degenerative arthritis of the right knee.  It was this 
treating physician's opinion that the veteran required a 
total knee replacement arthroplasty.  

In June 1991, following a hearing conducted at the RO, the 
presiding Hearing Officer determined that the veteran's wound 
had actually involved both anterior and posterior thigh 
musculature damage that was "more accurately described as 
severe" under the applicable Diagnostic Codes.  

A November 1991 RO rating decision increased the evaluation 
for the service-connected residuals of the gunshot wound with 
damage to Muscle Groups XIII and XIV and degenerative joint 
disease, right knee, from 30 percent to 40 percent under 
Diagnostic Codes 5313-5314, effective in September 1989.  

Non-VA medical records show that the veteran was treated for 
painful ulceration of the bottom of his left foot in 1993 and 
1998.  

The veteran underwent a VA examination in July 1998.  He 
reported having problems with his left foot because of his 
favoring the right knee.  He reported having callosities on 
the bottom of his left foot.  He reported having had partial 
proximal phalangectomies in the 1970's for dorsal 
callosities.  He also reported wearing custom made shoes to 
relieve pressure on the plantar surface of his feet.  The 
veteran was diagnosed with the following:  (1) Multiple claw 
toes treated with proximal phalangectomies in the 1970's; (2) 
senescent thinning of the plantar fat pad; and (3) plantar 
callosity from prominence of metatarsal heads.  The examiner 
noted that each of these diagnoses was degenerative in nature 
and related to aging.  The examiner also noted that these 
diagnoses were not secondary to the service-connected injury 
of the right knee area or to the gait alteration that had 
resulted from the injury.  It was the VA examiner's opinion 
that the veteran's left foot condition was not service 
connected.  

A February 1999 medical statement by one of the veteran's 
treating physicians reflects that the veteran had received 
treatment during the previous three years for chronic 
ulceration of the left foot due to an antalgic gait.  This 
treating physician noted that the altered gait was due to 
pain from severe degenerative osteoarthritis in the right 
knee and that, as a direct result of guarding from pain while 
ambulating, the veteran placed an excessive amount of weight 
on his left foot, causing frequent ulcer formation at 
pressure points.  It was this treating physician's opinion 
that the chronic ulceration of the left foot was secondary to 
the right knee pathology.  

The veteran underwent a VA examination in February 1999.  The 
veteran reported problems with decreasing mobility and 
increasing right knee pain.  He reported that he was limited 
to walking a couple of blocks and was unable to stand for 
more than 30 minutes.  He reported that he had to ascend and 
descend steps one at a time and had been using a cane for 
three or four years.  The veteran also described his right 
lower leg as being weak and reported having balance problems 
and subluxation.  He had also undergone cortisone injections.  

Upon examination, the veteran walked at a slow pace with the 
use of a cane; his gait was tentative, wide-based; he wore a 
brace over his right knee.  Extension of the right knee was 
limited to approximately 100 degrees.  There was bilateral 
lower extremity pitting edema.  Distal pulses were intact, 
and the veteran was able to demonstrate coordination testing, 
specifically heel-to-shin maneuver bilaterally.  There was a 
large x-shaped incisional scar superior and lateral to the 
kneecap.  The scar was well-healed-without tenderness to 
palpation, fixation to the underlying tissues, or significant 
loss of tissue.  There was no pain with palpation of the 
knees bilaterally.  A pocket of fluid was noted superior and 
lateral to the patella, overlying the lateral epicondyle.  
There were no right patellar deep tendon reflexes; left 
patellar deep tendon reflexes were elicited.  There was no 
appreciated medial, lateral, anterior, or posterior 
instability of the right knee.  The veteran was diagnosed 
with degenerative joint disease of the right knee, and 
dystrophic calcification or synovial osteochondromatosis of 
the suprapatellar bursa and quadriceps tendon.  

A May 1999 statement by one of the veteran's treating 
physicians indicates that skin break down resulted when 
excessive pressures were placed upon an area and notes that 
the veteran, due to severe right knee pain, placed excessive 
weight on his left foot.  It was the opinion of this treating 
physician that the veteran's chronic painful ulceration of 
the left foot was directly caused by his right knee pain.  

Statements of the veteran in the claims folder are to the 
effect that he had been trying to hold out as long as 
possible before undergoing a total right knee replacement.  


B.  Legal Analysis

The veteran's claims are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  


(1) Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Prior 
to Allen, "secondary" service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability did not exist.  

Service connection is in effect for residuals of shell 
fragment wound of the right thigh, Muscle Groups XIII and 
XIV, with degenerative joint disease of the right knee, rated 
40 percent disabling.  


a.  Left Foot Chronic Ulceration

A careful review of the service medical records shows that 
they are negative for any manifestations of a left foot 
condition. The post-service medical records do not reveal the 
presence of any left foot condition until the 1970's, many 
years after the veteran's separation from service.  

A 1998 VA examination report of the veteran's left foot 
condition contained diagnoses of multiple claw toes treated 
with proximal phalangectomies in the 1970's; senescent 
thinning of the plantar fat pad; and plantar callosity from 
prominence of metatarsal heads.  The VA examiner noted that 
these diagnoses were degenerative in nature and related to 
aging and were not secondary to the veteran's service-
connected disability or to his altered gait.  

However, a 1999 medical statement by the veteran's treating 
physician indicates that the veteran has been treated during 
the past three years for chronic ulceration of the left foot.  
The veteran's treating physician linked the chronic 
ulceration of the left foot to the veteran's severe right 
knee pain and altered gait, which resulted from the service-
connected disability.  

The Board notes that, under Allen supra, the veteran need not 
show that chronic ulceration of the left foot arose directly 
from service-connected disability, but only that the 
veteran's left foot was aggravated by his service-connected 
residuals of shell fragment wound of the right thigh, Muscle 
Groups XIII and XIV, with degenerative joint disease of the 
right knee.  

The conclusion of the veteran's treating physician's 1999 
medical statement was to the effect that the severe right 
knee pain associated with the veteran's service-connected 
disability caused the veteran to place excessive weight upon 
his left foot and resulted in the chronic ulceration of his 
left foot.  Statements of the veteran in the claims folder 
also indicate that he put very little weight upon his right 
leg.  Likewise, VA examiners noted that the veteran had a 
tentative, wide-based gait.  

Here, the 1999 medical statement of the veteran's treating 
physician suggests that excessive weight upon the left foot 
was a causative factor in the development of the chronic 
ulceration.  

Having considered all the evidence, the Board finds that the 
veteran's service-connected residuals of shell fragment wound 
of the right thigh, muscle groups XIII and XIV with 
degenerative joint disease of the right knee likely 
contributed materially in causing the chronic ulceration of 
the left foot.  Under the circumstances, secondary service 
connection for chronic ulceration of the left foot is 
warranted.  

(2) Claim for Increased Rating
In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


Residuals of Shell Fragment Wound of the Right Thigh, Muscle 
Groups XIII
and XIV, with Degenerative Joint Disease of the Right Knee

A review of the veteran's medical history reveals that the 
veteran sustained a "severe," perforating gunshot wound to 
the right thigh area above the knee.  A 10 percent evaluation 
is warranted for moderate injury to Muscle Group XIII 
(posterior thigh group).  A 30 percent evaluation requires 
moderately severe injury.  A 40 percent rating requires 
severe injury.  38 C.F.R. § 4.73, Code 5313.  

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XIV (anterior thigh group).  A 10 percent 
evaluation requires moderate injury.  A 30 percent evaluation 
requires moderately severe injury.  A 40 percent rating 
requires severe injury.  38 C.F.R. § 4.73, Code 5314.  

Service connection has been granted for residuals of shell 
fragment wound of the right thigh, Muscle Groups XIII and 
XIV, with degenerative joint disease of the right knee, and 
that the current 40 percent evaluation is the maximum 
assignable under Diagnostic Code 5313 or 5314.  However, the 
special principles for the assignment of combined ratings for 
muscle injuries provide that a combined evaluation may be 
assigned for muscle groups acting upon the a single 
unankylosed joint, but this combined rating must be lower 
than the evaluation assignable for unfavorable ankylosis of 
that joint.  38 C.F.R. § 4.55.  

In this case, the Board notes that, in the June 1991 rating 
action, the Hearing Officer determined that the veteran had 
suffered "severe" injury to Muscle Groups XIII and XIV of the 
right thigh.  Given that each of these Muscle Groups acts on 
the knee, a combined evaluation is assignable for the 
service-connected muscle disability that must be less than 
the rating warranted for unfavorable ankylosis of that joint.  
Thus, the Board finds that a combined rating of 50 percent, 
but not higher, is for application, given that unfavorable 
ankylosis of the knee would be rated as 60 percent disabling 
under the provisions of Diagnostic Code 5256.  

After consideration of all the evidence, including the 
veteran's statements, the Board finds that the preponderance 
of the evidence is for the claim for an increased evaluation 
for the service-connected residuals of the gunshot wound of 
the right thigh, Muscle Groups XIII and XIV, and degenerative 
joint disease of the right knee.  Accordingly, a higher 
rating of 50 percent is for application in this case.  



ORDERS

Secondary service connection for chronic ulceration of the 
left foot is granted.  

An increased rating of 50 percent for the service-connected 
residuals of a gunshot wound of the right thigh with damage 
to Muscle Groups XIII and XIV and degenerative joint disease 
of the right knee is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

